Citation Nr: 0517875	
Decision Date: 06/30/05    Archive Date: 07/07/05

DOCKET NO.  04-12 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

Entitlement to service connection for inguinal hernia.

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel




INTRODUCTION

The veteran served on active duty from February 1996 to 
February 2000.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from the Department of 
Veterans Affairs (VA) Regional Office in St. Paul, Minnesota 
(RO).

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In his June 2003 claim, the veteran contended that during 
service in 1998, while transporting and lifting pieces of 
heavy artillery, he injured his groin and lower back.  He 
asserted that these injuries resulted in his current hernia 
and in lumbosacral strain.  The incidents that he referenced 
are recorded in his service medical records, which show that 
he was diagnosed in March 1998 with a groin pull injury and 
with lumbosacral strain.  

Subsequent to the veteran's separation from service in 
February 2000, private medical records reveal that the 
veteran was seen in September 2001, July 2003, and December 
2003 for complaints of groin pain, and in July 2003 for 
complaints of lower back pain.  The veteran's private 
physicians found that based on the veteran's reported medical 
history, his groin and low back pain dated back to his 
inservice injuries.  However, neither an inguinal hernia nor 
a low back disorder was diagnosed at that time.  

During an August 2003 VA examination, the veteran reported 
constant low back pain.  The veteran had been treating his 
pain with ibuprofen.  The physical examination revealed that 
the veteran's gait and heel to toe walk were within normal 
limits.  He was able to squat without difficulty.  He was 
able to laterally bend to the right 0 to 30 degrees and to 
the left 0 to 30 degrees; rotate to the right 0 to 30 degrees 
and to the left 0 to 30 degrees; and extend to 30 degrees and 
flex to 85 degrees.  He did not have palpable pain on the 
spinal column, but reported bilateral low back tenderness.  
There was a muscle spasm, 1/4 bilateral low back.  There was 
no scoliosis or pelvic tilt observed.  Lordotic curve was 
flat.  Straight leg raise was negative both on the right and 
on the left.  Hip flexion on the right was 0 to 140 degrees, 
and on the left 0 to 140 degrees.  An accompanying 
lumbosacral spine x-ray was normal.  The examiner concluded 
that no spine pathology was seen during the examination.

During this examination, the veteran also reported a deep 
pain in his right groin since his original injury in 1998.  
It worsened when he was sitting or lying down, but he 
reported no swelling, redness, giving out, or loss of 
strength.  The physical examination revealed no palpable mass 
or tenderness, although the veteran reported a 2 centimeter 
radius area that was "very tender, deep inside."  There was 
no mass, swelling, redness, or atrophy noted.  The examiner 
also noted that the veteran had a strength rating of 5/5 in 
hip abduction, adduction, flexion, and extension.  

A January 2004 rating decision denied the veteran's claim for 
service connection for both of these disorders.  Since that 
time, the veteran has submitted, together with a statement 
waiving consideration by the RO, the results of a July 2004 
MRI of his lower back, which showed that the veteran has a 
small contained appearing protrusion of the L5-S1 disk, and 
the results of a July 2004 MRI of his groin area with an 
accompanying report diagnosing the veteran with a small 
symptomatic inguinal hernia.  

The evidence submitted since the January 2004 rating decision 
goes to the merits of both of the issues on appeal.  Although 
the veteran has already been afforded a VA examination, the 
Board concludes that it is necessary to obtain an additional 
medical opinion, in light of the newly submitted evidence, as 
to the relationship between the veteran's inservice injury 
and his current medical conditions.  Accordingly, this case 
is remanded for the following actions:

1.  The veteran must be requested to 
identify all additional sources of 
medical treatment received for his 
inguinal hernia and his low back 
disorder since July 2004.  He must be 
asked to furnish signed authorizations 
for release to VA of private medical 
records in connection with each non-VA 
source he identifies, not currently of 
record.  Copies of the medical records 
from all sources he identifies, not 
currently of record, must then be 
requested and associated with the 
claims file.  All efforts to obtain 
these records must be fully documented, 
and for VA records, the VA facility 
must provide a negative response if 
records are not available.

2.  Once any additional medical records 
have been obtained, the veteran must be 
afforded the appropriate VA examinations 
to determine the etiology of any inguinal 
hernia or low back disorder found.  All 
pertinent symptomatology and findings 
must be reported in detail.  Any 
indicated diagnostic tests and studies 
must be accomplished.  The claims file 
must be made available to and reviewed by 
the examiners in conjunction with the 
examinations.  Following a review of the 
service and postservice medical records, 
the examiners must state whether any 
diagnosed inguinal hernia or low back 
disorder is related to the veteran's 
active duty service.  A complete 
rationale for all opinions must be 
provided.  The report prepared must be 
typed.

3.  Thereafter, the RO must 
readjudicate the claims for entitlement 
to service connection for inguinal 
hernia, and entitlement to service 
connection for low back disorder.  If 
the benefit on appeal remains denied 
for either issue, a supplemental 
statement of the case must be issued, 
and the veteran and his representative 
must be afforded an opportunity to 
respond.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




